DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/11/2021 has been considered and entered.  The amendment incorporates suggestions made in the interview summary dated 11/09/2020 into the claims by limiting the R-groups of the phosphorus ester to lower alkyl groups since the primary reference by Jakupca et al. (US 2014/0329943) is directed to alkyl groups of C12 and higher, which overcomes the previous rejections and makes all the claims allowable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On page 10 of the specification dated 02/11/2021, on the fourth line below the chemical structure, please replace “C2-20 alkyl glycol etherene” with “C2-20 alkylene glycol ether”



Allowable Subject Matter
Claims 1 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: Manabe et al. (US 2011/0306530) in view of Jakupca et al. (US 2014/0329943) teaches similar phosphorus compounds of claims 1 – 5, 32 – 34 but requires the R groups to be higher alkyl groups of C12 or higher which does not meet the limitation of the amended claims requiring lower alkyl groups of C1-6 atoms.  Manabe and Jakupca also fails to teach compounds of claims 6 – 31 as it requires that the “m” repeat unit is 1 while the claims requires the repeat unit of 2 or more.  XP-002780520 teaches similar structures of the claims where “m” is greater than 1 but does not teach the lubricating oil composition of claims 6 – 31.  Abraham et al. (US 2018/0282654) similarly teaches compounds of claims 26, 31 which are useful in lubricant compositions but does not teach the repeat unit equivalent to “m” is greater than 1.  Therefore, the claims are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771